Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas M. Hardman (Reg. No. 51,777) on March 2, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 2, 7, 10-11, 14-20 and 24-25 are canceled.
Claims 1, 3-6, 8-9, 12-13, 21-23 and 26-28 are amended as presented below:


a battery pack comprising a battery, battery pack memory, and battery data stored in the battery pack memory, wherein the battery is an auxiliary power source for the mobile device when the accessory is electrically coupled to the mobile device, and wherein the battery data comprises a deployment date of the battery pack, a battery health indicator, and a serial number of the battery pack;
accessory memory; 
accessory data comprising a unique alphanumeric identifier associated with the accessory stored in the accessory memory, wherein the accessory data including the unique alphanumeric identifier associated with the accessory and the battery data are obtained by the application on the mobile device when the accessory is electrically coupled to the mobile device; and
an agent stored in the accessory memory, the agent being executable by one or more processors to provide the battery data and the accessory data to the application.
2.	(Canceled) 
3.	(Original) The accessory of claim 1, wherein the accessory data comprises a serial number of the accessory. 
4.	(Original) The accessory of claim 1, wherein:
the battery pack further comprises a battery pack power and data connector; and
the accessory further comprises an accessory power and data connector that is configured to be coupled to the battery pack power and data connector.
5.	(Original) The accessory of claim 1, wherein:
the mobile device further comprises a mobile device power and data connector; and
the accessory further comprises an accessory power and data connector that is configured to be coupled to the mobile device power and data connector.

7.	(Canceled) 
8.	(Original) The accessory of claim 1, wherein:
the accessory comprises a protective case that encloses the mobile device; and
the battery in the battery pack is replaceable without having to remove the mobile device from the protective case. 
9.	(Currently Amended) A mobile device, comprising:
one or more processors; 
memory in electronic communication with the one or more processors; and 
an application stored in the memory, the application being executable by the one or more processors to:
obtain battery data and accessory data from an agent within an accessory that comprises a battery pack, wherein the battery data comprises a deployment date of the battery pack, a battery health indicator, and a serial number of the battery pack;
cause the battery data and the accessory data to be displayed on a display screen of the mobile device; 
cause the battery data and the accessory data to be sent to a process management server whenever at least one of the battery data or the accessory data changes; and
cause time and location data associated with the battery data and the accessory data to be sent to the process management server, wherein the time and location data associated with a set of battery data and accessory data indicates:
a time at which the application obtained the battery data and the accessory data from the accessory; and
a location of the mobile device when the application obtained the battery data and the accessory data from the accessory.
10–11. (Canceled) 

the battery pack is an auxiliary power source for the mobile device;
the battery pack comprises battery pack memory; and
the application is further executable by the one or more processors to receive user input comprising [[a]]the deployment date of the battery pack and cause the deployment date to be written to the battery pack memory, wherein the deployment date indicates when the battery pack went into service in the accessory.
13.	(Original) The mobile device of claim 9, wherein the accessory data comprises a serial number of the accessory.
14–20.	(Canceled) 
21.	(Currently Amended) The accessory of claim 1[[2]], wherein the battery data further comprises an indication of when the battery within the battery pack has completed a predefined number of charge/discharge cycles.
22.	(Previously Presented) The mobile device of claim 9, wherein the location of the mobile device is expressed as a geographical location within a coverage area of a local area network.
23.	(Currently Amended) A mobile device, comprising:
one or more processors; 
memory in electronic communication with the one or more processors; and
an application stored in the memory, the application being executable by the one or more processors to:
obtain battery data and accessory data from an accessory that comprises a battery pack, wherein the battery data comprises a deployment date and a serial number of the battery pack, and wherein the accessory data comprises a unique alphanumeric identifier associated with the accessory; [[and]]
cause the deployment date, the serial number, and the unique alphanumeric identifier to be displayed on a display screen of the mobile device; and
cause the battery data, the accessory data, and time and location data to be sent to a process management server.
24–25. (Canceled) 
26.	(Currently Amended) The mobile device of claim 23[[25]], wherein the time and location data associated with a set of battery data and accessory data indicates:
a time at which the application obtained the battery data and the accessory data from the accessory; and
a location of the mobile device when the application obtained the battery data and the accessory data from the accessory.
27.	(Previously Presented) The mobile device of claim 26, wherein the location of the mobile device is expressed as a geographical location within a coverage area of a local area network.
28.	(Previously Presented) The mobile device of claim 23, wherein the battery data further comprises an indication of when a battery within the battery pack has completed a predefined number of charge/discharge cycles.
Reasons for allowance
Claims 2, 7, 10-11, 14-20 and 24-25 are canceled.
Claims 1, 3-6, 8-9, 12-13, 21-23 and 26-28 are allowed (renumbers as claims 1-15).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 8-9, 11-12 and 14) filed on 11/30/2020.
 Regarding claim 1, in addition to Applicant’s amendments and remarks filed on
11/30/2020, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
Huang (US 2012/0303520 A1) discloses a power cell that provides power to a mobile device through an interface via the power bus (please see paragraph [0106]) and an application residing on the mobile device memory and an application specific accessory of an External mobile accessory (please see Fig. 23A, paragraph [0175]). 
Eichelberger et al.  (US 2019/0004118 A1) discloses that battery can be implemented as a battery pack that includes battery cells (please see paragraph [0018]) and memory may include the battery usage (please see Fig. 1, [0025]).
 Mercer et al. (US 2014/0357313 A1), discloses the accessory data identification may be configured as an alphanumeric code or string that can be communicated to the mobile device (please see paragraph [0032])     
However Huang, Eichelberger and Mercer combined fail to explicitly disclose “…the battery data are obtained by the application on the mobile device when the accessory is electrically coupled to the mobile device; and
an agent stored in the accessory memory, the agent being executable by one or more 
processors to provide the battery data and the accessory data to the application.”, in combination with the other claim elements and features.
Regarding claim 9, in addition to Applicant’s amendments and remarks filed on
11/30/2020, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Huang (US 2012/0303520 A1) discloses of an application residing on a mobile device with a battery pack that provides recharge power to the mobile device (please see [0175]) and provides an external signaling or charging interface to the mobile device display (please see paragraphs [0061] and [0108]). 
Wojcik et al. (US 2014/0192481 A1) discloses an application that monitors the changes in charges of one or more battery versus time of day and number of hours of charge remaining for power management and displaying of battery information (please see paragraph [0127] and [0136]) 
Karner et al. (US 2019/0036178 A1), discloses that voltage data and temperature data associated with a battery is monitored and physical location information of one or more batteries to a battery management system (please see paragraphs [0064] and [0075]). 
However Huang, Wojcik and Karner combined fail to explicitly disclose “obtain battery data and accessory data from an agent within an accessory that comprises a battery pack, wherein the battery data comprises a deployment date of the battery pack, a battery health indicator, and a serial number of the battery pack;…
cause the battery data and the accessory data to be sent to a process management server whenever at least one of the battery data or the accessory data changes and cause time and location data associated with battery and the accessory data to be sent to the process management server,…”, in combination with the other claim elements and features.
Regarding claim 23, in addition to Applicant’s amendments and remarks filed on
11/30/2020, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Huang (US 2012/0303520 A1) discloses of an application residing on a mobile device with a battery pack that provides recharge power to the mobile device (please see [0175]) and provides an external signaling or charging interface to the mobile device display (please see paragraphs [0061] and [0108]).
Wojcik et al. (US 2014/0192481 A1) discloses an application that monitors the changes in charges of one or more battery versus time of day and number of hours of charge remaining for power management and displaying of battery information (please see paragraph [0127] and [0136]) 
Mercer et al. (US 2014/0357313 A1), discloses the accessory data identification may be configured as an alphanumeric code or string that can be communicated to the mobile device (please see paragraph [0032])      
However Huang, Wojcik and Mercer combined fail to explicitly disclose “obtain battery data and accessory data from an accessory that comprises a battery pack, wherein the battery data comprises a deployment date and a serial number of the battery pack, and wherein the accessory data comprises a unique alphanumeric identifier associated with the accessory;
cause the deployment date, the serial number, and the unique alphanumeric identifier to be displayed on a display screen of the mobile device; and
cause the battery data, the accessory data, and time and location data to be sent to a process management server”, in combination with the other claim elements and features.
Therefore, claims 1, 3-6, 8-9, 12-13, 21-23 and 26-28 considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645